Name: Council Regulation (EEC) No 574/89 of 2 March 1989 opening for 1989 a special unilateral import quota for fresh, chilled or frozen high quality beef and veal falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 7. 3. 89 Official Journal of the European Communities No L 63/5 COUNCIL REGULATION (EEC) No 574/89 of 2 March 1989 opening for 1989 a special unilateral import quota for fresh, chilled or frozen high quality beef and veal falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, in view of the situation on the beef and veal markets both inside and outside the Community and of the interest of the Community in maintaining harmonious trade relations with certain third countries, a special unilateral Community tariff quota for 1989 should be opened for the importation at 20 % duty rate of 6 000 tonnes of high quality fresh, chilled or frozen beef and veal falling within CN codes 0201 and 0202 and of products falling within CN codes 0206 10 95 and 0206 29 91 ; Whereas all interested Community operators should be guaranteed equal and uninterrupted access to the quota at the specified rate for all imports of the products in question into all Member States until the quota amount is used up ; whereas to this end it would be advisable to make arrangements for utilization of the quota involving presentation of a certificate of authenticity guaranteeing the nature, provenance and origin of the products ; Whereas detailed rules for the application of these provisions must be adopted by the procedure laid down in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), HAS ADOPTED THIS REGULATION : Article 1 1 . A special unilateral Community tariff quota for high quality fresh, chilled or frozen beef and veal falling within CN codes 0201 and 0202 and products falling within CN codes 0206 10 95 and 0206 29 91 shall be opened for 1988. The total volume of the quota shall be 6000 tonnes by product weight. 2. The customs duty applicable to the quota referred to in paragraph 1 shall be 20'%. Article 2 Detailed rules for the application of this Regulation shall be determined by the procedure laid down in Article 27 of Regulation (EEC) No 805/68 . These shall, in particular : (a) guarantee the nature, provenance and origin of the products in question ; and (b) cover recognition of the document providing the guarantees referred to in (a). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Community. It shall apply with effect from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1989. For the Council The President J. L. SAENZ COSCULLUELA (') OJ No L 148, 28. 6. 1968, p. 24. « OJ No L 61 , 4. 3 . 1989, p. 43 .